Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The verdict and judgment were set aside by the Judge below, upon the ground that the premises were not sufficiently described. The complaint describes the land sued for in this wise : “All that certain tract or parcel of land situated in Napa county, consisting of a preemption claim of one hundred and sixty acres of land, and commonly known as the Soda Springs, and embracing said improvements thereto belonging, and being about five miles from Napa in a northerly direction.” It is true, the statute requires the premises to be set out in the complaint by metes and bounds; but this is only a directory provision, for a failure to comply with which the pleading is liable to a special demurrer. If the premises are described otherwise sufficiently to identify them according to the general rules on the subject, the plaintiff may, after verdict, take judgment, and the defendant cannot set it aside on motion, on account of this defect, any more than for any other defect of pleading on which a special cause of demurrer could be assigned. Prima facie the premises are sufficiently described to make the complaint a good foundation for a judgment, and the Court erred in setting aside the judgment for this cause.
Order reversed, and judgment to be entered on verdict for the plaintiffs.